El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
Francisco Villegas de Jesús fué acusado de haberse ins-crito como elector en el precinto de Guaynabo de la juris-dicción de Pío Piedras para las elecciones del 2 de noviembre de 1920 sabiendo que en esta fecha no tenía 21 años de edad.
*11En el recurso interpuesto por el acnsado contra la sen-tencia que lo condenó por infracción del artículo 162 del Código Penal el fiscal de este tribunal se ha adherido a la petición del apelante de qne revoquemos la sentencia y lo absolvamos.
Examinadas las pruebas que se presentaron en el juicio resulta que la acusación presentó una certificación del acta de nacimiento de Francisco de Jesús Villeg-as según la cual éste no tenía veintiún años el día de las elecciones, siendo así que la acusación está dirigida no contra Francisco de Jesús Villegas sino contra Francisco Villegas de Jesús y aunque tal vez se trata de la misma persona por haber alte-rado el acusado el orden de sus apellidos al inscribirse, sin embargo no habiéndose presentado prueba alguna tendente a demostrar que se trata de la misma persona, tenemos que convenir que no se probó en el juicio que el apelante Francisco Villegas de Jesús que se inscribió como elector en el precinto de G-uaynabo no tenía veintiún años el día de las elecciones, pues la certificación que presentó el fiscal se re-fiere por su faz a otra persona cuyo padre era de apellido de Jesús y la madre Villegas, ya que entre nosotros el primer apellido que se usa corresponde al del padre y el se-gundo al de la madre.
La sentencia apelada debe ser revocada y absolverse al acusado.

Revocada la sentencia apelada y absuelto él acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.